Citation Nr: 1309221	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-31 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than March 18, 2008, for the grant of service connection for sleep apnea.

2.  Whether there was clear and unmistakable error (CUE) in a September 2009 rating decision that granted service connection for sleep apnea from March 18, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to August 1997.  

This matter is originally before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for sleep apnea, effective March 18, 2008.  The Veteran submitted a notice of disagreement in October 2009, claiming that the September 2009 rating decision contained clear and unmistakable error (CUE).

In a November 2009 rating decision, the RO determined that the September 2009 rating decision did not contain clear and unmistakable error.  The Veteran filed a notice of disagreement (NOD) in March 2010.

A statement of the case (SOC) was issued in June 2010 listing the issue as "Whether the evaluation assigned for sleep apnea was clearly and unmistakably erroneous."  The decision was that, "No revision is warranted in the effective date of March 18, 2008 for grant of service connection for sleep apnea."  Although the SOC did not list the issue of entitlement to an effective date earlier than March 18, 2008, for the grant of service connection for sleep apnea as an issue, this is not prejudicial to the Veteran because the SOC contained a summary of the relevant evidence and applicable law (i.e., 38 C.F.R. § 3.400) and a discussion of the  reason(s) for the determination that that an earlier effective date is not warranted.  Specifically, the RO explained that the claim had been previously denied in February 2004 and the claim to reopen was received in March 2008.  The Veteran perfected an appeal in July 2010.
     
In October 2011, the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

FINDINGS OF FACT

1.  The RO denied the Veteran's original service connection claim for sleep apnea in a January 2003 rating decision, and then again in a February 2004 rating decision.  The Veteran was notified of the February 2004 decision and of his appellate rights on February 6, 2004.  He did not appeal.

2.  On March 18, 2008, the Veteran sought to reopen the previously denied service connection claim for sleep apnea. 

3.  In a September 2009 rating decision, the RO granted service connection for sleep apnea, effective from March 18, 2008.  The Veteran perfected an appeal of this determination.

4.  There is no pending, unadjudicated petition to reopen the sleep apnea claim prior to March 18, 2008. 

5.  The September 2009 rating decision that granted service connection for sleep apnea from March 18, 2008 is on currently on appeal.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 18, 2008, for the award of service connection for sleep apnea are not met.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2012). 

2.  As the September 2009 rating decision is not final, it cannot be revised or considered under a CUE claim; the appeal as to this issue is dismissed.  38 C.F.R. 
§ 3.105 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ('38 U.S.C.A.'); regulations published in the Title 38 of the Code of Federal Regulations ('38 C.F.R.') and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to 'Fed. Cir.') and the Court of Appeals for Veterans Claims (as noted by citations to 'Vet. App.').

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

In this case, following the award of service connection for sleep apnea, and the Veteran's NOD with the effective date assigned, the RO provided notice of the evidence necessary to substantiate a claim for an earlier effective date in a June 2010 statement of the case.  The Court has held that, as in this case, once a NOD from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what 'evidence [is] necessary to establish a more favorable decision with respect to downstream elements....' Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  There is no duty to provide additional notice as to the issue on appeal.

Further, no VCAA notice is necessary in this case because, as is more thoroughly explained below, the outcome of this earlier effective date claim depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The Court has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No additional development could alter the evidentiary or procedural posture of this case.  In the absence of potential additional evidence, no notice is necessary with respect to the earlier effective date claim.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant).

With regards to the CUE claim, given the parameters of the law surrounding CUE claims, the duties to notify and assist imposed by VCAA are not applicable where CUE is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA is inapplicable to CUE claims in Board decisions).  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  See Livesay, 15 Vet. App. at 178-79.  In addition, a litigant has the burden of establishing such error on the basis of the evidence then of record.  See Id.   (emphasis added).  Considering the record in light of the above, any further discussion of any VA notification or development duties owed the Veteran in connection to his CUE claim is unnecessary.

VA also has duty to assist Veterans in obtaining evidence necessary to substantiate their claims unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  In this case, the resolution of the Veteran's appeal is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  As the outcome of this appeal rests with evidence which is already in the claims folder, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law). 

II.  Legal Criteria - Earlier Effective Date Claim

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date for an award of disability compensation based on an original claim for direct service connection is the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The proper effective date for new and material evidence, other than service treatment records received after a final disallowance, is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§3.400(q)(2), 3.400(r).

The essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009). 

A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The pending claims doctrine provides that a claim remains pending in the adjudication process-even for years-if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  Raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) (Federal Circuit cases have not overruled the pending claim doctrine articulated in Norris); Myers v. Principi, 16 Vet. App. 228, 236 (2002) (since VA failed to issue SOC after valid NOD was filed, the original claim was still pending and is relevant to determining the effective date of a service connection award); McGrath  v. Gober, 14 Vet. App. 28, 35 (2000) (a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability).  

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998).
Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. See 38 C.F.R. § 3.151(a).  However, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

VA regulations, specifically 38 C.F.R. § 3.156(b), provide that evidence received within the one year period prior to the decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  In Jennings v. Mansfield, 509 F.3d 1362, 1368, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a claim becomes final and subject to a motion to reopen only after the period for appeal has run.  Any interim submissions before finality must be considered by VA as part of the original claim."

When a determination of the AOJ is "appealed to and affirmed by" the Board, it is "subsumed" by the Board's decision.  38 C.F.R. § 20.1104 (2012).  


III.  Factual Background and Analysis For Earlier Effective Date Claim

The Veteran seeks an effective date earlier than March 18, 2008, for the grant of service connection for sleep apnea.  He asserts that the effective date should be in 2002, when he filed his original sleep apnea claim.  He contends that he asked for reconsideration of the January 2003 rating decision in August 2003 and that he thought this was "acknowledgement to the VA that I didn't agree with their decision."  See Hearing transcript dated October 4, 2011, page 5.  He testified that he thereafter refiled his claim in 2008.  He also claims that sleep apnea was diagnosed within one year of his separation from service and that the evidence used to grant his claim in 2009 included the evidence that was before the RO in 2004, in addition to a statement from Dr. Welsh.
 
Historically, the record shows that, in November 2002, he filed an original service connection claim for sleep apnea, and that claim was denied by the RO in a January 2003 rating decision.  The evidence of record at that time did not show a diagnosis of sleep apnea in service, or after service discharge.  The Veteran was notified of this decision and of his appellate rights.  

Shortly thereafter, in August 2003, the Veteran's representative sent a submittal sheet noting that a VA Form 21-4138 was being submitted in support of the Veteran's claim.  The sheet further noted:  "OTHER FORMS ATTACHED:  Medical report" and "THE PURPOSE FOR WHICH WE SUBMIT THE ABOVE IS to amend SCD Claim to add 1. Hypertension 2. Sleep Apnea as result of Military Service."  Attached was the VA Form 21-4138 from the Veteran stating as follows:  "I wish to amend my SC claim to add 1) hypertension and 2) sleep apnea as being the result of my military service."  See VA Form 21-4138, dated August 11, 2003.  Also attached was a polysomnogram report dated in January 1998 showing that the Veteran was diagnosed as having obstructive sleep apnea.  

Neither the August 2003 statement from the Veteran nor the accompanying statement from his representative expressed dissatisfaction or disagreement with the January 2003 rating decision or a desire to contest the result.  Rather, both statements indicate only that the Veteran was claiming service connection for sleep apnea and was providing evidence in support of that claim.  Therefore, the August 2003 statements did not constitute a notice of disagreement with the January 2003 rating decision.  See 38 C.F.R. § 20.201.  The Veteran did not appeal the January 2003 rating decision.

However, within one year of the January 2003 rating decision, the Veteran did submit new and material evidence in support of his claim, in the form of the January 1998 polysomnogram submitted in August 2003.  See 38 C.F.R. § 3.156(b).  The RO readjudicated and denied that claim in a February 2004 rating decision.  Although there was evidence of a post-service diagnosis of sleep apnea, there was no evidence of a nexus between that disorder and military service.  The Veteran was notified of this decision and of his appellate rights by letter dated February 6, 2004.  He did not appeal.  See 38 C.F.R. §§ 20.200.  Therefore, the January 2003 and February 2004 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002).

Thereafter on March 18, 2008, the Veteran sought to reopen his service connection claim for sleep apnea.  This claim was ultimately granted in a September 2009 rating decision, effective from March 18, 2008.  The Veteran then perfected this appeal seeking an even earlier effective date for the grant of service connection.

Having reviewed the complete record, the Board finds that an effective date earlier than March 18, 2008, for the grant of service connection for sleep apnea is not warranted.  As noted above, because the Veteran did not appeal the RO's January 2003 and February 2004 rating decisions, they are deemed final.  Finality determinations contained within the prior decisions that denied service connection for sleep apnea can only be addressed through a claim of CUE as to those decisions.  See 38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.104, 3.105, 20.1400 (2012).  For the Board to address such finality determinations without a claim of CUE before it would be ultra vires (and act beyond the legal authority of the doer).  See Juarez and Williams, supra.  The issue of CUE in the January 2003 and February 2004 final rating decisions has not been raised by the Veteran or his representative, and has not been adjudicated by the RO.  

Therefore, any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§3.400(q)(2), 3.400(r).  The record reflects that the Veteran thereafter sought to reopen his sleep apnea claim on March 18, 2008.  No correspondence was received from the Veteran indicating an intent to apply for service connection for sleep apnea between February 2004 (the date of the most recent final decision denying service connection for sleep apnea) and March 18, 2008 (the date of his claim to reopen).  Thus, there is no pending unadjudicated claim to reopen prior to March 18, 2008, and the proper date of the claim to reopen is March 18, 2008.  

The Board acknowledges the Veteran's contention that sleep apnea was diagnosed within one year of his separation from service and that the evidence used to grant his claim in 2009 included the evidence that was before the RO in 2004, in addition to a statement from Dr. Welsh.  Regardless, the earlier effective date regulations still apply - the effective date is the date of receipt of his claim to reopen.

Based on the foregoing reasons and bases, there is no objective evidence to support an earlier effective date for the grant of service connection for sleep apnea, nor is there any basis under the law to support an earlier effective date.  The earlier effective date claim is denied.


IV.  CUE in the September 2009 Rating Decision

The Veteran alleges clear and unmistakable error (CUE) in the September 2009 rating decision.  

In May v. Nicholson, 19 Vet. App. 310 (2005), the Court of Appeals for Veterans Claims (Court) stated that, although it may appear on first blush that a valid CUE claim has been filed, a CUE claim "cannot lie as to a decision that is still open to direct review." May v. Nicholson, 19 Vet. App. 310, 317 (2005) (emphasis in original).  In reaching this determination, the Court reasoned that a collateral attack or CUE motion made prior to a determination becoming final bypasses the avenue of direct appeal, resulting in the Veteran being "handicapped by the heightened burdens of proof and pleading that are characteristic of a collateral CUE attack."  Id.   As such, the Court held that a CUE claim cannot be filed as to a matter that is still appealable or pending.  Id. at 320. 

In this case, the Board finds that the Veteran's purported CUE claim as to the September 2009 rating decision is premature because this rating decision is the subject of this appeal.  Case law clearly holds that CUE claims are reserved for final claims only.  Where the decision has not become final, no CUE claim can be entertained.  Link v. West, 12 Vet. App. 39, 44 (1998) (holding that CUE claim does not exist, as matter of law, where there is no prior final RO decision).  Therefore, the Veteran cannot raise a claim of CUE with respect to the September 2009 decision.  

In view of the foregoing, the Board finds that the claim for CUE in the September 2009 rating decision is without legal merit and, at this time, must be dismissed without prejudice.  38 U.S.C.A. § 7105; see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to an effective date earlier than March 18, 2008, for the grant of service connection for sleep apnea is denied.

The September 2009 rating decision having not been final, the claim of CUE with respect to that decision is dismissed.



___________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


